Citation Nr: 0833213	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-26 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for skin rash, claimed as 
affecting the hands and neck.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In November 2007, the Board remanded the 
case for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's November 2007 remand instructed the RO to verify 
the veteran's duty status at the time of his September 20, 
1977 examination when tinea versicolor was noted.  The claims 
file contains no indication that the RO completed a 
verification attempt.  The remand also ordered a new VA 
examination.  Although an examination was conducted in April 
2008, it is inadequate because the examiner made no reference 
to the September 20, 1977 examination and incorrectly stated 
that the first documentation of tinea versicolor was in 1991.  
A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore, the case must 
be remanded again to achieve compliance with the original 
remand orders.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection is warranted for 
disability resulting from disease or injury that was incurred 
in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 
101(24), 106; 38 C.F.R. § 1110, 1131.  However, only an 
individual's injury, and not disease, can be service-
connected if incurred during inactive duty for training 
(INACDUTRA).  See VAOPGCPREC 86-90 (July 18, 1990); Brooks v. 
Brown, 5 Vet. App. 484, 485-486 (1993).

The veteran contends that his tinea versicolor skin disorder 
had its initial onset in active service, at the time he 
returned from his tour in Vietnam, with a continuity of 
symptomatology thereafter that presently exists.  In support 
of his claim, he refers to a diagnosis of tinea versicolor in 
a September 20, 1977 Army Reserve medical examination report, 
treatment received as noted in a March 1991 private medical 
record, and current diagnoses in May 2003 and April 2008 VA 
skin examination reports.

The record reflects that only the veteran's active military 
service from May 1969 to May 1971 was verified.  There is no 
record that the RO made a request to verify any periods of 
the veteran's active duty for training (ACDUTRA) and inactive 
duty training (INACDUTRA) with the United States Army 
Reserves.  An attempt should be made to verify the veteran's 
duty status at the time he received a September 20, 1977 
medical examination and was diagnosed with tinea versicolor 
during a period when the veteran was a member of the United 
States Army Reserves.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007).  Because the 
April 2008 VA examination contained an opinion based on 
inaccurate facts, the Board finds that an additional VA 
examination is needed to determine whether his skin disorder 
is related to a period of active military service, to include 
any verified period of ACDUTRA.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).




	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  Verify the veteran's duty status at 
the time of the September 20, 1977 
examination in which tinea versicolor is 
noted.

2.  After available records and/or 
responses have been associated with the 
claims file, schedule the veteran for an 
examination.  The entire claims file must 
be made available to the examiner.  All 
appropriate tests and studies should be 
accomplished.

For each diagnosis of a current skin 
disability, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the diagnosed disability had 
its initial onset in service or is 
otherwise the result of a disease or 
injury in service.

The examiner should offer a complete 
rationale for all opinions given.

3.  After completion of the above, 
readjudicate the claim for service 
connection for skin rash, claimed as 
affecting the hands and neck.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and 
representative a supplemental statement of 
the case and afford them the appropriate 
time period to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




